MR. JUSTICE DAYIS:
(concurring).
I agree that Judge Padbury is disqualified to sit or act judicially in the habeas corpus proceeding brought by the petitioner Bishop. I agree also with the necessary conclusion which follows upon the opinion written by the Chief Justice, namely, that Judge Padbury’s disqualification is such that he was not an authorized judge within the meaning of R.C.M. 1947, see*88tion 94-101-4, who could issue the writ here, as he did, when Bishop’s petition was first presented to him, and that accordingly that writ as it went to the relator was void, and should now be annulled by our writ of prohibition together with all else that Judge Padbury has assumed to do in the matter. Compare State ex rel. Thompson v. District Court, 57 Mont. 432, 188 Pac. 902; State ex rel. Redle v. District Court, 102 Mont. 541, 546, 59 Pac. (2d) 58.
My reasons for the opinion I have are these: When Judge Padbury voluntarily disqualified himself on February 2, 1956, in the contempt proceeding brought against Bishop, he said in effect and on the record that because of some undisclosed fact known to him he could not fairly and impartially try any issue involved in the contempt there charged. I do not need to speculate what that fact is nor why Judge Padbury was disqualified thereby.
It is enough that he is disqualified by his own admission; the law does not require him to be more specific. Moreover, even though a contempt proceeding be criminal or quasi criminal in its nature, Judge Padbury may, nevertheless, in fact be disqualified from presiding therein, may himself make the fact of his disqualification known, and may thereby effectively divest himself of jurisdiction in the matter. The rule is no different here than in another proceeding civil in its nature. State ex rel. King v. District Court, 95 Mont. 400, 406, 26 Pac. (2d) 966; State v. Roberts, 130 Kan. 754, 288 Pac. 761; State v. Huett, 340 Mo. 394, 104 S.W. (2d) 252.
Judge Padbury’s disqualification to hear the charge of contempt brought against Bishop is, however, collateral to the fundamental question which faces us in the proceeding presently before us. Here our inquiry is whether Judge Padbury is disqualified to hear and determine Bishop’s petition for a writ of habeas corpus, which prays his release from the Lewis and Clark county jail where he is confined under Judge Loucks’ commitment for the very contempt which Judge Padbury admittedly could not try. His disqualification in the contempt matter is *89then of importance only insofar as it bears npon his jurisdiction to hear the petition for habeas corpus. But that his disqualification in the one proceeding does directly reflect his disqualification in the other admits of no donbt in my view of the case. In other words here I find the short answer to our present problem.
This court has held in State ex rel. Brandegee v. Clements, 52 Mont. 57, 155 Pac. 271, that a district judge may be disqualified to sit in a proceeding seeking the issuance of the writ of habeas corpus. This court has also held that the disqualification of a district judge to sit in a probate matter may be made to appear by facts shown outside of and beyond the record in the proceeding as to which the disqualification is worked. Gaer v. Bank of Baker, 111 Mont. 204, 107 Pac. (2d) 877. In any such case a judge disqualified is without power to act. If he does act judicially at all, all he does is null and void. Whatever may be the rule at common law or elsewhere today in other common law jurisdictions under their statutes or codes, with us it is clear that a judge who is disqualified is without jurisdiction. Judicial proceedings taken before him are therefore not merely voidable. They are nullities. State ex rel. Brandegee v. Clements, supra; Gaer v. Bank of Baker, supra. This rule and these decisions in this court are in my view controlling without more of the disposition we must make of the proceeding at bar.
That is, Bishop’s petition for a writ of habeas corpus, as far as it goes, tenders issues which are substantially identical with those presented for decision by the charge of contempt heard by Judge Loucks. Because of his admitted disqualification Judge Padbury was without jurisdiction to try any issue involved in this contempt. Necessarily then he is likewise disqualified, i. e., without jurisdiction, to hear or rule upon any of the same issues brought before him by Bishop’s petition for habeas corpus, and for the same reasons which prompted his disqualification in the contempt matter. What he did then in acting upon the petition for habeas corpus, particularly in issuing the writ to the relator was legally without effect. I see no escape from this conclusion.